Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a reply to the application filed on 03/01/2021, in which, claim 1 is pending. Claim 1 is independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 03/01/2021 are accepted by The Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words (i.e. 32 words). See MPEP § 608.01(b).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-15 of Patent 10,936,751.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1-15 of Patent 10,936,751.
Patent No. 10,936,751 (16/221,261)  
Instant Application No.(17/189,058) 
Claim 1. A data anonymization computer system comprising: 

one or more processors; memory resources storing (i) a set of instructions, and (ii) a pool of tokens, each token of the pool comprising a string of characters having a predetermined format; 
wherein the one or more processors execute the set of instructions to: selectively anonymize one or more data items of each data structure from a plurality of data structures prior to forwarding the plurality of data structures to a third-party network service, by, for each data structure of the plurality of data structures: 
identifying at least a respective data item of the data structure that meets a set of conditions, including at least a first condition in which at least a portion of the respective data item has a format that coincides with the predetermined format; and 
replacing a set of characters of the respective data item having the format with the string of characters of a respective token of the pool; 
forward the plurality of data structures to the third-party network service with each of the respective data items having the string of characters of the respective token in place of the replaced set of characters; and 
replenish the pool of tokens with additional tokens that have not previously been added to the pool.
Claim 1. A data anonymization computer system comprising: 

one or more processors; memory resources storing (i) a set of instructions, and (ii) a pool of tokens, each token of the pool comprising a string of characters having a predetermined format; 

wherein the one or more processors execute the set of instructions to selectively anonymize individual data items of a plurality of data structures, by, for each data structure of the plurality of data structures:





identifying at least a respective data item of the data structure that meets a set of conditions, including at least a first condition in which at least a portion of the respective data item has a format that coincides with the predetermined format; 

replacing a set of characters of the respective data item having the format with the string of characters of a respective token of the pool; and 

causing the respective data item to be stored with a third-party network service as part of the data structure, the respective data item having the string of characters of the respective token in place of the replaced set of characters.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grosset et al. (US 2020/0073940 A1, cited by applicant in the 02/09/2022 IDS) in view of Petersen et al. (US 2010/0198917 A1).
Regarding Claim 1, Grosset discloses A data anonymization computer system comprising: 
one or more processors ([0039], “The processing entity 112 may comprise various physical forms including one or more multi-purpose microprocessors”); memory resources storing (i) a set of instructions ([0039], “separate memory elements may comprise the software programs”, “and instructions that may be used by the processing entity”), and (ii) a pool of tokens, each token of the pool comprising a string of characters having a predetermined format ([0033], “a predetermined set of data”, [0047], “predetermined lists, updates and/or other centrally managed information from the database”, [0056], “a character sequence”,  [0066], “strings of information stored”, [0079], “a set of values linked to a common criterion”); 
wherein the one or more processors execute the set of instructions to selectively anonymize individual data items of a plurality of data structures, by, for each data structure of the plurality of data structures:
identifying at least a respective data item of the data structure that meets a set of conditions, including at least a first condition in which at least a portion of the respective data item has a format that coincides with the predetermined format ([0054], “the processing entity may semantically analyze the criterion indications (i.e. a set of conditions), the format of signifiers in values of the criterion in one or more of the data entries and/or other labels or distinct markers related to a particular predetermined data format”); 
replacing a set of characters of the respective data item having the format with the string of characters of a respective token of the pool; the respective data item having the string of characters of the respective token in place of the replaced set of characters ([0057], “the replacement of terms”, [0066], “the processing entity may remove identifying information from the data file. This process can include substituting names of people, customers and vendors with unique references; changing product names to none identifying terms; and truncating or editing strings of information stored in string based criterions such as a memo criterion in a general ledger. Replacing identifying information”); 
Grosset does not explicitly teach but Petersen teaches
causing the respective data item to be stored with a third-party network service as part of the data structure ([0025], “to store anonymized user profile data”, [0097], “the third-party (network) service”)
Grosset and Petersen are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petersen with the disclosure of Grosset. The motivation/suggestion would have been to maintain a historical record of anonymized user profile data by location (Petersen, [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497